                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

DAVID MOORE d/b/a MOORE FAMILY                       Case No.: 20-cv-252 (PJS/HB)
FARMS, et al.,
                                 Plaintiffs,

                    v.

C.H. ROBINSON WORLDWIDE, INC. et
al.,
                              Defendants.

JMR FARMS, INC.,                                      Case No.: 20-cv-879 (PJS/HB)
                                 Plaintiffs,

                    v.

C.H. ROBINSON WORLDWIDE, INC. et
al.,
                              Defendants.

 DEFENDANTS’ OPPOSITION TO PLAINTIFF JMR FARMS, INC.’S MOTION
   FOR LEAVE TO FILE FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiff JMR Farms, Inc.’s (“Plaintiff” or “JMR”) Motion for Leave to File First

Amended Class Action Complaint (ECF 47) and memorandum of law in support thereof

(ECF 49) ignore the fundamental precept that punitive damages are an extraordinary

remedy, generally disfavored by the law, to be allowed only in rare situations and only

with the utmost caution. Plaintiff cavalierly seeks this extraordinary relief, in a run-of-

the-mill breach of contract action between sophisticated parties of equal bargaining

power, attempting to put a square peg in a round hole to improperly gain illicit tactical

advantage. Worse, Plaintiff does so by ignoring Minnesota law, disregarding thirty years
of precedent from courts in this district, and abusing the Federal Rules of Civil

Procedure. Plaintiff’s misuse cannot stand.

       Plaintiff’s Motion and memorandum are entirely (and fatally) bereft of factual

citation, and fail to comport with Minnesota law. Ostensibly, the primary focus of

Plaintiff’s Motion is the addition of allegations pertaining to punitive damages—

allegations which are at best hyperbolic, and at worst appear to demonstrate a continued

pattern of bad faith.     Plaintiff’s argument in support of its amendments fails to

acknowledge the inflammatory nature of the proposed allegations, which blithely (and

inappropriately) accuse Defendants of criminal fraud. Indeed, this is precisely the type of

salacious allegations that Minn. Stat. § 541.191 (along with Minn. Stat. § 541.20, also

referred to as the “gatekeeping statute” herein) is designed to protect against.

       Plaintiff’s Motion should be denied for three primary reasons.              First, and

notwithstanding Plaintiff’s protestations to the contrary, the Minnesota gatekeeping

statute, which requires Plaintiff to demonstrate “upon clear and convincing evidence that

the acts of the defendant show deliberate disregard for the rights or safety of others,”

applies to amendments seeking to add punitive damages.              Minn. Stat. § 549.20,

subd. 1(a).   What is more, precisely to prevent the sort of conclusory and baseless

allegations of criminal conduct proposed by Plaintiff, Minnesota law requires that a

motion seeking leave to allege punitive damages must be accompanied by “one or more

affidavits showing the factual basis for the claim.”

       Second, and relatedly, under this rigorous standard, Plaintiff’s request for leave to

add allegations in support of punitive damages must fail.             Plaintiff’s conclusory


                                              2
allegations that CHR breached a fiduciary duty to Plaintiff, and therefore that punitive

damages are available, are founded on nothing other than Plaintiff’s conjecture. Plaintiff

fails to establish a prima facie showing that “clear and convincing” evidence exists that

the alleged acts of CHR show deliberate disregard for the rights of Plaintiff and the

putative class, as Plaintiff and the putative class would bear the burden of proving.

Because Plaintiff cannot make the minimum showing required by Minnesota law,

Plaintiff’s attempted insertion of the inflammatory proposed amendments is

impermissible.

      Third, even under Federal Rule of Civil Procedure Rule 15, Plaintiff’s Motion

must be denied, because the proposed allegations fail under both Rules 9(b) and 12(b)(6),

and the amendments are thus futile. The allegations and argument that Plaintiff seeks to

include baldly assert that CHR was somehow engaged in criminal fraud.               These

allegations of fraud trigger the heightened pleading standard of Rule 9(b). Yet Plaintiff

proposes to allege criminally fraudulent conduct in only the most conclusory manner,

falling well short of the heightened pleading standard for fraud. And in any event,

Plaintiff has failed to sufficiently allege facts demonstrating that CHR engaged in fraud

of any kind, criminal or otherwise. Indeed, much as the Minnesota gatekeeping statute

prevents would-be plaintiffs from asserting allegations for punitive damages without

sufficient factual basis, so too does Federal Rule 9 prevent similarly argumentative and

conclusory allegations of fraud.

      Because Plaintiff here satisfies neither standard, it would be erroneous to permit

Plaintiff to inject its proposed punitive damages allegations, and its Motion provides no


                                            3
basis for the Court to upend thirty years of precedent applying Minnesota law. For all

these reasons, Plaintiff’s Motion fails.

                              RELEVANT BACKGROUND

       In its class action Complaint, Plaintiff purports to allege several causes of action

against CHR, including breach of fiduciary duty. (ECF 1 ¶¶ 186-208.) According to

Plaintiff, CHR’s alleged breach of its fiduciary duty, entitles Plaintiff to amend its

Complaint to seek punitive damages. (ECF 49 at 14-15.) Plaintiff bases its claim for

breach of fiduciary duty on its contractual relationship with CHR. (ECF 1 ¶¶ 187-188,

194, 196.) To be clear, while the contracts between Plaintiff and CHR generically

referred to CHR as Plaintiff’s “exclusive sales agent” (see id. ¶ 187), the contracts did not

give Plaintiff the requisite amount of control over CHR’s operations for the supposed

agency relationship to give rise to a fiduciary duty. In fact, the contracts gave Plaintiff no

right of control at all over CHR’s operations. (See, e.g., ECF 1 ¶ 70.03(a); ECF 1-2 at

PDF Page 3 ¶ 5(c) (“The parties agree that C.H. Robinson shall have full control of the

times when, the places where, the parties to whom, the methods and prices for which the

PRODUCTS are sold, and the authority to sell to customers on an FOB, Delivered, Re-

consignment, Open, or Price-After-Sale.”).) Plaintiff admits as much. (ECF 49 at 5

(“The Agreement granted Defendants complete control over the terms it negotiated for

the sale of the produce.”).) Thus, even under the facts alleged by Plaintiff, Plaintiff did

not exercise sufficient control over CHR for CHR to be considered Plaintiff’s agent, or

for a fiduciary duty to arise under any purported agency relationship.




                                              4
       Undaunted by the flaws of its breach of fiduciary duty claim, Plaintiff now seeks

leave to add punitive damages allegations. The vast majority of Plaintiff’s punitive

damages allegations merely parrot the language of the Minnesota gatekeeper statute,

which statute Plaintiff argues should not apply, alongside allegations already residing in

the Complaint. (See, e.g., ECF 52 ¶ 220 (“A breach of fiduciary duty can give rise to

punitive damage claims under Minnesota law.          CHR breached its fiduciary duty to

Plaintiffs and acted with deliberate disregard for the rights of Plaintiffs by its conduct of

issuing false accountings of freight charges, seed rebates and pallet rebates.”); see also,

e.g., id. ¶¶ 220-224.) These allegations do not save Plaintiff’s fiduciary duty theory of

relief, nor do they demonstrate why allegations concerning punitive damages are

appropriate. Perhaps realizing this, to salvage their pursuit of punitive damages, Plaintiff

alleges—without evidence, foundation, or detail—that CHR’s conduct amounted to

criminal mail and wire fraud. (Id. ¶ 225.) Specifically, Plaintiff alleges:

              Among the standards for imposition of punitive damages in
              Minnesota is the requirement that the fact finder evaluate “the
              severity of any criminal penalty to which the defendant may
              be subject.” CHR sent Plaintiffs its false sales reports and
              liquidations by means of email or the US Postal Service.
              Plaintiffs’ payments were sent to them through interstate
              banking channels. CHR engaged in a pattern conduct (sic) by
              transmission of false liquidations which would qualify as wire
              and mail fraud by means of instrumentalities of interstate
              commerce. Thus, the potential criminal penalties under 18
              U.S.C. §§ 1341 and 1343 for mail fraud and wire fraud
              should be considered in any assessment of punitive damages.

(Id.) Plaintiff’s baseless accusations, or, more accurately, its foundationless argument,

shock the conscience, and serve no purpose in this litigation other than to attempt to



                                             5
poison the Court and the jury pool’s opinion of CHR. Plaintiff points to no criminal

investigation. No charges. No indictment. No evidence whatsoever.

       Indeed, despite the fact that CHR has produced hundreds of thousands of pages of

documents and Plaintiff has taken the deposition of a supposed fact witness and two

Rule 30(b)(6) representatives, Plaintiff fails to proffer any evidence at all in support of its

Motion, whether related to its spurious allegations of supposed criminal wrongdoing, or

its allegations that CHR “deliberate[ly] disregard[ed]” its rights. Instead, it requests that

this Court grant it leave to seek the extraordinary remedy of punitive damages based

solely on its own speculative and conclusory allegations. Although the parties are a year

and a half into this litigation, Plaintiff’s proposed amendments add no additional detail of

CHR’s supposed scheme—Plaintiff could have included these “amendments” on day one.

For the reasons stated below, the Court should reject Plaintiff’s request.

                                       ARGUMENT

       Critical to the Court’s inquiry here is the question of what legal standard to apply

to Plaintiff’s Motion for leave to add allegations for punitive damages. Plaintiff appears

to advocate for something of a half-measure, giving lip service to Minn. Stat. § 549.191,

but arguing that under the gatekeeping statute it need only show that the type of

Minnesota law claim that it asserts is generally amenable to punitive damages. Yet

Plaintiff’s mischaracterization undermines the whole point of Minnesota’s gatekeeping

statute, which is to prevent abusive and potentially frivolous allegations of punitive

damages that serve only to provide plaintiffs with unwarranted leverage. See Gamma–10




                                              6
Plastics, Inc. v. American President Lines, Ltd., 32 F.3d 1244, 1255 (8th Cir. 1994);

Ulrich v. City of Crosby, 848 F. Supp. 861, 866-67 (D. Minn. 1994).

      Punitive damages are the (rare) exception, not the rule. They are “disfavored and

are, therefore, allowed only ‘with caution and within narrow limits.’” Greer v. Walsh

Constr. Co., No. CV 15-465 (PAM/JSM), 2016 WL 6892109, at *7 (D. Minn. Feb. 23,

2016) (citing Lewis v. The Equitable Life Assurance Soc., 389 N.W.2d 876, 891 (Minn.

1986)). The Minnesota gatekeeping statute and thirty years of precedent from courts in

this district provide the framework for the Court to determine the scope of those “narrow

limits.” The Court here should fully apply the Minnesota standard for pleading punitive

damages, and pursuant to this standard, reject Plaintiff’s attempt to add incendiary

allegations for punitive damages based on nothing more than its own foundationless (and

false) assertions and argument.

I.    Minn. Stat. § 549.191 Provides the Proper Standard, Not Federal Rule 15

      “As part of the Tort Reform Act of 1986, the Minnesota legislature enacted

§ 549.191 prohibiting a prayer for punitive damages in the initial complaint and requiring

a prima facie showing to the court as a condition of seeking such damages in an amended

complaint.” Fournier v. Marigold Foods, Inc., 678 F. Supp. 1420, 1422 (D. Minn. 1988).

Courts in this district have explained, “the Minnesota Legislature adopted, in 1986, the

[evidentiary based] pleading requirements of Section 549.191 in order to deter certain

practices in the presentment of punitive damage claims which were thought to be

abusive . . . .” Ulrich, 848 F. Supp. at 866-67. Indeed, the Eighth Circuit has recognized

that the Minnesota Legislature enacted the gatekeeping statute “to prevent frivolous


                                            7
punitive damage claims by allowing a court to determine first if punitive damages are

appropriate.”   Gamma–10 Plastics, Inc., 32 F.3d at 1255.         Such is the case with

Plaintiff’s proposed allegations here.

       To guard against frivolous and abusive allegations of punitive damages,

Minnesota law provides that a plaintiff may not assert punitive damages in its initial

complaint, but rather must later move to amend the pleadings to claim punitive damages.

Minn. Stat. § 549.191. Such a motion must assert “the applicable legal basis under

549.20 or other law for awarding punitive damages” and “and must be accompanied by

one or more affidavits showing the factual basis for the claim.” Id. (emphasis added).

A court may grant the motion only if it finds prima facie evidence of an entitlement to

punitive damages. Id.; see also Minn. Stat. § 549.20.

       For more than thirty years since the enactment of Minn. Stat. § 549.191, courts in

this district consistently applied § 549.191 and § 549.20 in determining whether or not to

permit the assertion of claims for punitive damages in federal court when the claims are

premised on Minnesota state law causes of action. See, e.g., Rilley v. MoneyMutual,

LLC, No. 16-CV-4001 (DWF/LIB), 2018 WL 6920764, at *3 (D. Minn. Dec. 13, 2018);

Inline Packaging, LLC v. Graphic Packaging Int’l LLC, No. 15-cv-3183 (ADM/LIB),

2018 WL 9919941, (D. Minn. Mar. 8, 2018), objections overruled, 351 F. Supp. 3d 1187

(D. Minn. 2018), aff'd, 962 F.3d 1015 (8th Cir. 2020); Coy v. No Limits Educ., No. 15-cv-

93 (BRT), 2016 WL 7888047 (D. Minn. Apr. 1, 2016); Kuehn v. Shelcore, Inc., 686 F.

Supp. 233, 235 (D. Minn. 1988); Fournier, 678 F. Supp. 1420, 1422 (D. Minn. 1988).




                                            8
      Recently, however, some courts in this district have declined to apply the rigorous

analysis proscribed by § 549.191 and § 549.20, and instead opted to apply Federal

Rule 15’s standard that leave to amend should be “freely” granted when “justice so

requires.” See, e.g., In re Bair Hugger Forced Air Warming Devices Prod. Liab. Litig.,

No. 2017 WL 5187832 at *3 (D. Minn. July 27, 2017); but see Inline Packaging, LLC,

2018 WL 9919941 at *5-6. Plaintiff here latches on to this recent phenomenon, citing

approvingly to several recent decisions that purportedly support its position. (See ECF 49

at 9-11.) Yet Plaintiff provides no analysis or support concerning why the Court here

need not adhere to the established Minnesota rule and practice, and Plaintiff fails to

distinguish the other contemporaneous authority continuing the thirty years of precedent

applying Minnesota law. A careful analysis of the applicable law demonstrates why: the

Minnesota gatekeeping statute provides the relevant and mandatory standard Plaintiff’s

must, but did not—and cannot—meet.

      In both Inline Packaging, LLC and Rilley, Magistrate Judge Brisbois’s meticulous

examination expressly refutes the supposed basis for a federal court’s departure from

§ 549.191—the Supreme Court’s decision in Shady Grove Orthopedic Associates, P.A. v.

Allstate Insurance Co., 559 U.S. 393 (2010), particularly as analyzed by In re Bair

Hugger Forced Air Warming Devices Prod. Liab. Litig., which was the first federal court

in Minnesota to depart from the § 549.191 standard, and which analysis Magistrate Judge

Brisbois rejected. See Inline Packaging, LLC, 2018 WL 9919941 at *4 (rejecting the

analysis of Shady Grove set forth in In re Bair Hugger Forced Air Warming Devices

Prod. Liab. Litig.). Magistrate Judge Brisbois exhaustively analyzed the issue of the


                                            9
proper standard to guide the Court’s inquiry, and held in each instance that there is no

reason to depart from the Minnesota gatekeeping statute analysis.

      As explained in Rilley, the Shady Grove decision did not modify the Erie doctrine,

which mandates that a federal court resolving a dispute not directly implicating a federal

question must apply state substantive law, in a manner that would have no effect on its

application to Minn. Stat. § 549.191 in federal court. 2018 WL 6920764 at *4-5 (“The

reasoning in the portions of Shady Grove which gained the approval of a plurality of the

United States Supreme Court do not indicate that Erie concerns mandate anything other

than the application in the present case of Minnesota Statute § 549.191.”). Shady Grove

involved a conflict between Federal Rule of Civil Procedure 23 and New York Civil

Practice Law § 901(b), which the Shady Grove plurality highlighted was “to be found in

New York’s procedural code[.]” 559 U.S. at 409 (emphasis added). Therefore, in Shady

Grove the Supreme Court held that the New York state procedural law, which would

prohibit a class action seeking a penalty even if Federal Rule 23’s requirements are met,

directly conflicted with Rule 23—reversing the Second Circuit. Id. at 399-400.

      Unlike the New York state procedural statute and the Federal Rule at issue in

Shady Grove, the application of Minn. Stat. § 549.191 does not preclude application of

the Federal Rule. Inline Packaging, LLC, 2018 WL 9919941 at *4-5 (“the type of direct

conflict seen in Shady Grove is simply not present when this Court compares Rule 15 and

Minnesota Statute § 549.191”). Indeed, several courts in this district have expressly

concluded that “[t]here is no direct conflict between Federal Rule 15(a) and

section 549.191.” See, e.g., Security Sav. Bank v. Green Tree Acceptance, Inc., Civ.


                                           10
No. 3-89-28, 1990 WL 36142, *2 (D. Minn. March 22, 1990) (stating that Rule 15 can

“peacefully co-exist” with Minnesota Statute § 549.191). Unlike Rule 23, which was

analyzed in Shady Grove and found to be mandatory upon the proper evidentiary

showing, Rule 15 is entirely discretionary.      See Inline Packaging, LLC, 2018 WL

9919941 at *5 (finding that because of the discretion allowed a Federal Court under

Rule 15(a), it “does not preclude or even conflict with the consideration of whether a

party has also complied with Minnesota Statute § 549.191”) (citing Foman v. Davis, 371

U.S. 178, 182 (1962)) (“[T]he grant or denial of an opportunity to amend [under

Rule 15(a)] is within the discretion of the District Court, [although] outright refusal to

grant the leave without any justifying reason appearing for the denial is not an exercise of

discretion.”); Pliscott v. Colvin, No. 13-cv-1390 (SRN/SER), 2014 WL 3955229, *2 (D.

Minn. Aug. 13, 2014) (“The determination as to whether to grant leave [to amend under

Rule 15(a)(2)] is entrusted entirely to the discretion of the Court.”). Because Federal

Rule 15 is discretionary, it does not conflict with Minn. Stat. § 549.191, and the Court

should apply the Erie doctrine analysis. Security Sav. Bank, 1990 WL 36142 at *2 (citing

Walker v. Armco Steel Corp., 446 U.S. 740 at 752-53 (1980)).

       Under the Erie analysis, as explained by Magistrate Judge Brisbois, “unlike the

procedural law of New York Civil Practice Law § 901(b), Minnesota Statute § 549.191 is

a substantive law defining a substantive right under Minnesota law.” Rilley, 2018 WL

6920764 at *5. Thus, the Minnesota gatekeeping statute is substantive, not procedural,

and controls the Court’s inquiry here. “The Courts in the District of Minnesota—taking

guidance from Minnesota State Courts and the Minnesota Legislature—have always on


                                            11
Minnesota state law claims historically applied Erie doctrine substantive law deference to

Minn. Stat. § 549.191 and § 549.20, and therefore, have given the Minnesota statutory

scheme substantive law status.” Id. (collecting cases). Moreover, the Minnesota Rule of

Civil Procedure is virtually identical to Federal Rule 15, and yet the Minnesota

Legislature enacted the “clear and convincing evidentiary threshold showing necessary to

punitive damages”—which demonstrates that “Minn. Stat. § 549.191 is in effect and by

intent substantive in nature.” Id. at *6 (emphasis original).

       Indeed, the Rilley decision recognized that federal courts declining to apply Minn.

Stat. § 549.191 in determining whether or not to allow punitive damages allegations

when the claims are premised on Minnesota state law will yield disparate litigation

outcomes, because it would greatly lower the substantive standard by which a plaintiff

must show its entitlement to plead and pursue punitive damages on Minnesota state law

claims. 2018 WL 6920764 at *6.1 Thus, Magistrate Judge Brisbois concluded that, in

the absence of binding authority to the contrary, substantive Minnesota state law should

provide the standard for a motion seeking leave to add punitive damages allegations. Id.

at *7. So too should the Court here, for the exact reasons persuasively and thoroughly

explained by Magistrate Judge Brisbois.




1 “Applying Federal Rule 15’s vastly more liberal mere allegation pleading standard to
the decision as to whether or not to allow the assertion of claims for punitive damages
brought in federal court when the claims are premised on Minnesota state law causes of
action would materially enlarge and modify the substantive rights of litigants attempting
to assert claims for punitive damages brought in federal court as opposed to when the
claims premised on Minnesota state law causes of action are brought in state court.” Id.

                                             12
       The Erie doctrine was not modified by Shady Grove, and there is no basis to

depart from this district’s long-established rule applying the Minnesota gatekeeping

statute to punitive damages allegations. Litigants like CHR have the substantive right

under Minnesota law to be shielded from foundationless punitive damages allegations,

unless and until the Plaintiff can make out a prima facie case for such damages on clear

and convincing evidence. As the cases in this district recognize (set forth above), failure

to enforce this substantive right will result not only in unfairness, but also disparate

outcomes of the same claims, when those claims are brought in federal court.

       On the other side of the ledger, Plaintiff fails to provide any explanation as to why

the § 549.191 evidentiary standard should not apply. The cases cited by Plaintiff are

inapposite.   Plaintiff points first to Shank v. Carleton College, No. 16-CV-1154

(PJS/HB), 2018 WL 4961472 (D. Minn. Oct. 15, 2018), aff’d, 329 F.R.D. 610 (D. Minn.

2019)2, arguing (incorrectly) that under Shank, the “only issue is whether Plaintiffs

alleged a claim for which punitive damages can be recovered and not any other issue

relevant to § 549.191.” (ECF 49 at 11.) Shank, however, sheds little light on how

Magistrate Judge Bowbeer concluded that Rule 15 provided the applicable standard,

other than to note that “[s]ome recent decisions in this District have departed from past

practice” of applying § 549.191. In fact, the only basis offered is a conclusory assertion

2 While Plaintiff’s citation to Shank includes Judge Schiltz’s initials, indicating that he
was the District Judge presiding over this case, Judge Schiltz did not affirm the Report
and Recommendation cited by Plaintiff. Rather, the case was transferred to District
Judge Eric C. Tostrud, who affirmed the Report and Recommendation. See 329 F.R.D.
610 (D. Minn. 2019). Notably, the defendant in Shank did not object to Magistrate Judge
Bowbeer’s determination regarding § 549.191, thus, Judge Tostrud’s affirmance did not
analyze or approve of this determination.

                                            13
that liberal federal pleading standards (wherein plausible allegations must be accepted as

true) conflict with the evidentiary considerations required under § 549.191. Id., 2018 WL

4961472 at *4. Magistrate Judge Bowbeer’s decision appears not to consider that neither

the Minnesota courts nor the Minnesota Legislature found that § 549.191 conflicts with

materially identical state procedural rules, or the legion of cases from this district holding

that § 549.191 is a substantive statute conferring substantive rights and applying the

gatekeeping statute to this analysis. See, e.g., Rilley, 2018 WL 6920764 at *5; Inline

Packaging, LLC, 2018 WL 9919941 at *5; Coy v. No Limits Educ., No. 15-cv-93 (BRT),

2016 WL 7888047 (D. Minn. Apr. 1, 2016); Berczyk v. Emerson Tool Co., 291 F. Supp.

2d 1004, 1008–18 (D. Minn. 2003); Richardson v. Cardiac Surgical Assocs., P.A.,

No. 01-cv-542 (ADM/SRN), 2002 WL 737505 at *1 (D. Minn. Apr. 24, 2002);

Hammond v. Northland Counseling Ctr., Inc., No. 5-96-cv-353 (MJD/RLE), 1998 WL

315333 at *6-11 (D. Minn. Feb. 27, 1998); Laffey v. Indep. Sch. Dist. No. 625, 806 F.

Supp. 1390, 1406 (D. Minn. 1992), aff’d sub nom. Laffey v. St. Paul Tech. Vocational

Inst., 994 F.2d 843 (8th Cir. 1993); Sec. Sav. Bank, 1990 WL 36142 at *1–5 (D. Minn.

Mar. 22, 1990), aff’d, 739 F. Supp. 1342 (D. Minn. 1990); Fournier, 678 F. Supp. at

1422; Kuehn, 686 F. Supp. at 234-35.

       Indeed, until recently, no federal court had found a conflict between the Minnesota

gatekeeping statute and the Federal Rule, and the Eighth Circuit Court of Appeals never

has. In fact, on several occasions, the Eighth Circuit implicitly approved the § 549.191

analysis of Minnesota federal courts. See Bunker v. Meshbesher, 147 F.3d 691, 696 (8th

Cir. 1998) (affirming district court’s denial of leave to amend based upon the application


                                             14
of the Minnesota gatekeeping statute’s “clear and convincing” standard of proof);

Gamma-10 Plastics, Inc., 32 F.3d at 1255 (affirming district court denial of leave to

amend to add punitive damages, which applied § 549.191). On the other hand, the Eighth

Circuit has never blessed the recent practice of ignoring the gatekeeper statute. This

Court should not go out of its way to find a conflict where none exists.

       Finally, Plaintiff points to Benner v. St. Paul Pub. Sch., I.S.D. #625, 380 F. Supp.

3d 869, 910 (D. Minn. 2019) for the non sequitur that § 549.191 has “never applied in

this District when the claim arises under the court’s supplemental jurisdiction.” (ECF 49

at 11.) Then, in contradictory fashion, Plaintiff goes on to argue that its state law breach

of fiduciary duty claims falls within the Court’s diversity jurisdiction. (Id.) Neither of

these statements is accurate.

       Plaintiff’s claim that the Benner court “observed” that § 549.191 has “never

applied in this District when the claim arises under the court’s supplemental jurisdiction,”

is false. The Benner court made no such sweeping observation, nor is it true as a general

matter. A number of courts in this district have applied § 549.191 to Minnesota state law

claims brought in federal court based upon both diversity and supplemental jurisdiction.

See, e.g., Inline Packaging, LLC, 2018 WL 9919941 at *1 (applying § 549.191 to analyze

motion to add punitive damages allegations to Minnesota-law-based antitrust and tort

claims, over which the court exercised supplemental jurisdiction in addition to claims

brought under Article 2 of the Sherman Act); Ulrich, 848 F. Supp. at 866 (analyzing

motion to add punitive damages allegations to her Minnesota Human Rights Act and tort




                                            15
claims under § 549.191, over which the court exercised supplemental jurisdiction in

addition to 42 U.S.C. § 1983 and Title VII claims). As the court in Ulrich explained:

               As we have noted elsewhere, our jurisdiction is not premised
               upon diversity of citizenship but, rather, upon our Federal
               question jurisdiction. In a strict sense, when one chooses to
               litigate a Federal civil rights claim in the Federal Courts, the
               potentially fractious interests of forum shopping are
               negligible. Nevertheless, we find no persuasive basis to
               suggest that State claims, which have been joined in a
               Federal question Complaint, should be exempted from the
               dictates of Section 549.191, when similar claims, presented
               to the Court under the aegis of our diversity jurisdiction
               would not be similarly excepted. Thus, we conclude that the
               prerequisites of Section 549.191 are equally applicable to
               State law causes of action which are litigated in the Federal
               Courts of Minnesota, irrespective of whether the Court’s
               jurisdiction is invoked by the diversity of the parties
               citizenship or by the tenets of this Court’s supplemental
               jurisdiction.

Ulrich, 848 F. Supp. 867 n.5 (emphasis added).

       The analysis from the Ulrich court rings true still.          There is no meaningful

distinction between a Minnesota state law claim asserted in federal court on the basis of

diversity jurisdiction and that same Minnesota state law claim asserted in federal court on

the basis of supplemental jurisdiction. And neither the Benner court, nor the Plaintiff

here make any attempt to explain why such a distinction would impact § 549.191’s

application.

       The Court should thus reject Plaintiff’s conclusory analysis in support of its

inflammatory punitive damages allegations, and apply the Minnesota gatekeeping statute

as courts in this district have done for more than thirty years. Failure to put Plaintiff to its

burden would also be patently unfair to CHR, gifting unwarranted leverage to Plaintiff to


                                              16
gin up further interest in its class action lawsuit and attempt to apply pressure to CHR

through the press.3 Until Plaintiff can make an evidence-based showing that it is entitled

to add punitive damages allegations, which it has failed to do here, CHR requests that the

Court preserve the status quo and deny Plaintiff’s Motion with regard to the inclusion of

punitive damages.

II.    Plaintiff Fails to Make a Prima Facie Showing that Punitive Damages Are
       Appropriate

       Applying Minn. Stat. §§ 549.191 and 549.20, here, Plaintiff’s failure to support its

Motion with admissible evidence is fatal. The Minnesota gatekeeping statute requires

more than mere recitation of pleadings. Indeed, the plaintiff must make a prima facie

showing that clear and convincing evidence exists and that the acts of the defendant show

3 Indeed, CHR is aware of at least one instance in which Plaintiff’s counsel may have
brought a pleading from this matter to a convention of melon growers in an attempt to
solicit additional Plaintiffs to join this litigation. (Moore ECF 39 at PDF Pages 12-13,
CHR Letter to Plaintiffs’ Counsel, dated March 13, 2020.) Moreover, Plaintiff’s counsel
have already made misrepresentations and accused CHR of criminal conduct in the press:

              This multibillion dollar company — we know through their
              internal memos — have deliberately sought to steal money
              from the most vulnerable segment of society — our
              backbone. [Farmers] are the salt of the earth — as American
              as you can get,” Thomasson said. “And that [C.H. Robinson]
              would steal from them is beyond me. I don’t think there’s
              any class of person that Robinson is not willing to deceive or
              take money from in the name of profit.

https://www.tpr.org/post/farmers-seek-more-1-billion-global-logistics-company-alleged-
freight-topping (last visited September 3, 2020). There can only be one purpose for
libelous (per se) statements such as this by Plaintiff’s counsel. That is, to apply pressure
through the press in an improper attempt to gain leverage over CHR. Without question,
should the Court grant Plaintiff’s Motion and inject punitive damages into a groundless
breach of contract action, Plaintiff and its counsel will undoubtedly attempt the same
improper tactic once again.

                                            17
deliberate disregard for the rights and safety of others. Minn. Stat. §§ 549.191 and

549.20.   Proof is clear and convincing if it is sufficient for a jury to find a high

probability of such deliberate disregard. Olson v. Snap Prods., Inc., 29 F. Supp. 2d 1027,

1036 (D. Minn. 1998). “To be ‘clear and convincing,’ there must be ‘more than a

preponderance of the evidence but less than proof beyond a reasonable doubt.’” Ulrich,

848 F. Supp. at 868 (quoting Weber v. Anderson, 269 N.W.2d 892, 895 (Minn. 1978)).

       “Ultimately, the Court’s independent search for clear and convincing, prima facie

evidence, that the defendant acted with a deliberate disregard for the rights or safety of

others, requires the Court to do more than ‘rubber stamp’ the allegations in the Motion

papers.” Berczyk, 291 F. Supp. 2d at 1008-09. Rather, “[t]he Court must independently

ascertain whether there exists prima facie evidence that the defendant acted with a

deliberate disregard of the rights or safety of others.” Greer, 2016 WL 6892109 at *7

(citing Ulrich, 848 F. Supp. at 868-69; Berczyk, 291 F. Supp. 2d at 1008-09). “Quite

plainly, a ‘prima facie case,’ established by ‘clear and convincing’ evidence, requires

evidence that is both competent, and probative, that is, the evidence must be admissible.”

Id. at 1010.

       While CHR acknowledges that Minnesota law recognizes that under certain

circumstances punitive damages are potentially recoverable under a breach of fiduciary

duty theory;4 Plaintiff here has failed to make its prima facie case that CHR’s alleged

breach (of an alleged fiduciary duty) is sufficient to warrant the availability of such


4 To be clear, and to reiterate the position that CHR has taken, CHR intends to seek
summary judgment regarding the absence of a fiduciary duty owed by CHR.

                                           18
extraordinary damages here. Indeed, Plaintiff has proffered no evidence, let alone “clear

and convincing evidence,” that CHR’s supposed actions showed a “deliberate disregard

for the rights or safety of others.” Minn. Stat. § 549.20; see also Berczyk, 291 F. Supp.

2d at 1009 (finding that § 549.191 “impose[d] a mandatory obligation, on a party moving

to plead punitive damages, to accompany its Motion with one or more Affidavits.”).

Instead, Plaintiff’s motion rests entirely upon its own Complaint’s unsubstantiated

allegations and argument.       See Moldex Metric, Inc. v. 3M Co., No. CV 14-1821

(JNE/FLN), 2015 WL 9861796 at *3 (D. Minn. Sept. 4, 2015) (“It is well-established,

however, that mere allegations in a complaint are not admissible evidence and are

therefore insufficient to meet its burden under Section 549.191.”) (citing Leiendecker v.

Asian Women United of Minn., 848 N.W.2d 224, 230 (Minn. 2014) (“Indeed, courts have

long held that mere allegations in a complaint are not evidence.”)). For this reason alone,

Plaintiff’s Motion must fail.

       Courts in this district have consistently rejected the addition of punitive damages

allegations—even when, unlike here, evidence is actually proffered—when the evidence

falls short of the Plaintiff’s burden. In Moldex Metric, Inc., for example, the court found

that a declaration and two emails attached to plaintiff’s motion to add punitive damages

allegations failed to meet the §§ 549.191 and 549.20 standard. 2015 WL 9861796 at *3.

Moldex sued 3M for malicious prosecution, among other theories, after Moldex

successfully defeated a patent infringement lawsuit filed against it by 3M. Id. at *1. In

seeking leave to add punitive damages to its malicious prosecution claim, Moldex

attached two internal 3M emails, but otherwise largely cited “directly to the Complaint


                                            19
itself without further evidentiary support.” Id. at *3. The court reasoned that mere

allegations were insufficient for Moldex to meet its burden, and further that the emails

failed to show that 3M decided to proceed with its patent infringement lawsuit despite

knowledge that it was baseless, in deliberate disregard of Moldex’s rights. Id. at *3.

Because of the dearth of evidence presented by Moldex showing that 3M acted with

“deliberate disregard for the rights or safety of others,” the court denied Moldex’s motion

to add punitive damages allegations. Id.; see also Greer, 2016 WL 6892109 at *8

(finding that none of the declarations provided by plaintiff demonstrated clear and

convincing evidence that defendant knew of or intentionally disregarded facts that create

a high probability of injury to the rights or safety of others).

       Plaintiff here does not even go so far as the insufficient proffer in Moldex. Rather,

Plaintiff provides no evidence whatsoever that CHR acted with “deliberate disregard” to

Plaintiff’s rights. See Cherrington v. Wild Noodles Franchise Co., LLC, No. CV 04-4572

(MJD-JJG), 2006 WL 8443100 at *4 (D. Minn. Apr. 28, 2006) (rejecting plaintiffs’

motion to add punitive damages to their breach of fiduciary duty claim because they

failed to offer any evidence to make their prima facie showing). Indeed, like in Moldex,

Plaintiff here attempts to support its Motion by citations to the (as-yet unfiled) First

Amended Complaint. (ECF 49 at 12, 15 (“Based on the facts alleged in the FAC,

Plaintiffs have alleged that Defendants breached fiduciary duties which they owed to

each farmer for which they may recover punitive damages.”) These citations, on two

pages of Plaintiff’s memorandum, are the only “fact” citations in the entire memorandum

in support. And of course, Plaintiff’s allegations are neither facts nor evidence. As in


                                              20
Moldex, this Court must reject Plaintiff’s motion as unsupported by any evidence, let

alone competent, “clear and convincing” evidence tending to show that CHR acted with a

“deliberate disregard for the rights or safety of [Plaintiff].” Minn. Stat. § 549.20; Moldex,

2015 WL 9861796 at *3.

       Plaintiff fails to engage in any analysis concerning its burden to proffer clear and

convincing evidence in support of its request to add punitive damages allegations.

Rather, Plaintiff repeats its refrain that its allegations are sufficient to show that an

agency relationship existed, which, according to Plaintiff, gave rise to a fiduciary

relationship. (ECF 49 at 12-13.) Plaintiff then argues that CHR breached this fiduciary

duty based solely upon Plaintiff’s unsubstantiated allegations, which, according to

Plaintiff, entitle it (and the entire putative class) to add punitive damages allegations. (Id.

at 14-15). Plaintiff’s supposition is premised on an incorrect reading of Minnesota law.

       In particular, Plaintiff misreads Jurek v. Thompson, 308 Minn. 191, 199, 241

N.W.2d 788, 791 (1976), upon which it bases its assertion that CHR owes it a fiduciary

duty. Indeed, Plaintiff has the fiduciary relationship analysis precisely backwards—

likely because the positions in Jurek are the opposite of the instant case. In Jurek, the

plaintiff grain trucker and investor sued the defendant farmer for failing to provide the

contracted for volume of corn. Id. at 194-195. Among other theories, the plaintiff

alleged that the defendant farmer was its agent, and thus under their agreement owed the

plaintiff a fiduciary duty in addition to contractual duties. Id. at 195-96. The Minnesota

Supreme Court held that an agency relationship did not exist between the parties. Id. at

198. Citing the Restatement (Second) of Agency, the court reasoned “the critical element


                                              21
of defendant’s right of control over plaintiff in the sale of the corn is totally lacking.” Id.

The court went on to state, “[o]nce the contracts were formed, defendant had no control

over any phase of plaintiff’s operations. Defendant merely surrendered the corn and was

paid.” Because the defendant farmer lacked control over the plaintiff’s operations, no

agency relationship existed. Id. at 199-200; id. at 198 (“Agency cannot be proved solely

by the acts or declarations of the assumed agent—the will of the principal must be

expressed or implied from the circumstances.”).

       Thus, under Jurek, for CHR to be an agent of Plaintiff (the putative principal, in

this scenario), Plaintiff must be able to exert some control over CHR’s operations. Jurek,

308 Minn. at 198-99 ((“‘The agency relation results if, but only if, there is an

understanding between the parties which, as interpreted by the court, creates a fiduciary

relation in which the fiduciary is subject to the directions of the one on whose account

he acts. It is the element of continuous subjection to the will of the principal which

distinguishes the agent from other fiduciaries and the agency agreement from other

agreements.”) (quoting Restatement, Agency 2d, s 1, Comment B) (italics in original,

bold emphasis added)). Plaintiff does not and cannot allege any such control. Even a

cursory review of the parties’ agreement demonstrates that CHR, not Plaintiff, was

granted almost complete control over the transactions between the two entities. (E.g.,

ECF 1-2 at 11-19.)       Under Jurek, CHR is not Plaintiff’s agent or fiduciary, as

contemplated by Minnesota law.         And absent an agency or fiduciary relationship,




                                              22
Plaintiff provides no basis to seek punitive damages.5         As a result, even without

competent evidence in support of their Motion, Plaintiff’s allegations and legal claims

fail to establish plausible grounds for the Court to conclude the addition of punitive

damages allegations is appropriate here.

       Plaintiff has failed to present any evidence, or even persuasive argument or

allegations, sufficient to warrant the addition of punitive damages—whether viewed

under the Minnesota gatekeeping statute or some lesser standard advocated by Plaintiff.

The Court should therefore deny Plaintiff’s Motion for Leave to Amend its Complaint to

add punitive damages allegations.

III.   Plaintiff’s Amendment Is Futile Under Rule 15

       Even assuming that Rule 15 provides the applicable standard to decide Plaintiff’s

Motion, Plaintiff cannot satisfy this permissive standard, because its proposed

amendment is futile. Rule 15 provides that leave to amend should be “freely given”

unless it can be shown that the proposed amendments are a product of “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, [or] futility of amendment.” Foman, 371 U.S. at 182

(1962); Becker v. Univ. of Neb., 191 F.3d 904, 907–908 (8th Cir. 1999). An amendment

is considered futile under Rule 15(a) if the claim “would not withstand a Motion to

5  In fact Minnesota Timber Producers Associations, Inc. v. Am. Mut. Ins. Co. of Bos.,
cited by Plaintiff, actually reversed the award of punitive damages and held that the
plaintiff failed to demonstrate a fiduciary relationship because, just as here, the parties
dealt with each on an arm’s length relationship and there was no evidence that a fiduciary
relationship was intended. 766 F.2d 1261, 1268 (8th Cir. 1985).

                                            23
Dismiss for failure to state a claim upon which relief can be granted.” DeRoche v. All

Am. Bottling Corp., 38 F. Supp. 2d 1102, 1105 (D. Minn. 1998); see also Cornelia I.

Cromwell GST Trust v. Possis Med., Inc., 519 F.3d 778, 781-82 (8th Cir. 2008)

(evaluating “futility” of asserted claims under Fed. R. Civ. P. 12(b)(6) standard).

       Here the majority of Plaintiff’s proposed amendments simply restate allegations

already made in its existing Complaint, but which are now re-characterized as supposedly

showing CHR’s purported breach of an alleged fiduciary duty, with “deliberate disregard

for the rights of Plaintiffs.” (Compare, e.g., ECF 52 ¶ 221 with ECF 1 ¶¶ 95 & 174.) As

explained in § II, supra, Plaintiff’s fiduciary duty claim is based upon a faulty premise—

that is, under Minnesota law, no agency relationship existed between Plaintiff and CHR.

Indeed, because Plaintiff’s proposed amendments fail to allege that Plaintiff can or did

assert any control over CHR’s operations, CHR is not Plaintiff’s agent under Minnesota

law and Plaintiff’s proposed amendments are futile. See Jurek, 308 Minn. at 198.

       In addition to restating and re-characterizing with conclusory assertions its

existing allegations regarding CHR’s supposed breach of fiduciary duty, Plaintiff also

attempts to bolster its punitive damages allegations by baldly accusing CHR of criminal

mail and wire fraud. (See ECF 52 ¶ 225.) In particular, Plaintiff alleges:

              CHR sent Plaintiffs its false sales reports and liquidations by
              means of email or the US Postal Service. Plaintiffs’
              payments were sent to them through interstate banking
              channels. CHR engaged in a pattern conduct (sic) by
              transmission of false liquidations which would qualify as wire
              and mail fraud by means of instrumentalities of interstate
              commerce. Thus, the potential criminal penalties under 18
              U.S.C. §§ 1341 and 1343 for mail fraud and wire fraud
              should be considered in any assessment of punitive damages.


                                             24
(Id.) Plaintiff’s attempt to bootstrap its specious accusation of criminal fraud to its

request for punitive damages is not only improper under Rule 116, but also fails as a

matter of law under Rule 9(b).

      The Eighth Circuit has recognized that Rule 9(b) applies to allegations of civil

mail fraud and wire fraud in the context of a civil RICO claim. Murr Plumbing, Inc. v.

Scherer Bros. Fin. Servs. Co., 48 F.3d 1066, 1069 (8th Cir. 1995). The “circumstances of

fraud,” as the term is used in Rule 9(b), “include such matters as the time, place and

contents of false representations, as well as the identity of the person making the

misrepresentation and what was obtained or given up thereby.” Id. at 1069 (citing 18

U.S.C. §§ 1341, 1343 and holding that Rule 9(b)’s heightened pleading requirement

applies to allegations of mail and wire fraud used as predicate acts for a RICO claim).

Thus, litigants pleading fraud violations must allege the time, place, and content of all

false representations. Lange v. Hocker, 940 F.2d 359, 362 (8th Cir. 1991) (quoting Lally

v. Crawford County Trust & Savings Bank, 863 F.2d 612, 613 (8th Cir. 1988)).

      Plaintiff provides none of the requisite detail—let alone how it expects to be able

to prove these allegations on behalf of a putative class.     And what is more, under

Plaintiff’s theory, virtually any commercial breach of contract case could become a


6  If the Court grants Plaintiff leave to file a proposed amended complaint that includes
baseless accusations of criminal mail and wire fraud, CHR intends to pursue remedies
under Rule 11, and will consider other available legal recourse. See Disability Support
All. v. CCRE, LLC, No. CV 15-3713 (MJD/DTS), 2017 WL 1330310 at *6 (D. Minn.
Apr. 11, 2017) (granting defendant’s motion for sanctions under Rule 11 based upon
plaintiff’s filing of a pleading including foundationless allegations of criminal
wrongdoing).

                                           25
criminal mail or wire fraud case if any business related thereto was conducted over email.

See, e.g., New York State Catholic Health Plan, Inc. v. Acad. O & P Assocs., 312 F.R.D.

278, 299-300 (E.D.N.Y. 2015) (“A breach of contract, without more, does not amount to

actionable wire fraud.”)

       Rule 9’s heightened pleading requirement is equally applicable to pleading fraud

in the context of Rule 15’s futility analysis. See Edney Distrib. Co., Inc. v. Buhler

Trading, Inc., No. 10-CV-04929 (DWF/SER), 2011 WL 13136004 at *3 (D. Minn.

Sept. 27, 2011) (denying motion to amend complaint to add misrepresentation claims as

futile because the proposed allegations failed to comply with Rule 9(b)); Ikeri v. Sallie

Mae, Inc., No. CV 13-1943 (DSD/JSM), 2014 WL 12599634 at *11 (D. Minn. Feb. 5,

2014) (denying motion to amend complaint, under Rule 15, to add fraud claims where

plaintiff failed to allege the “who, what, where, when, and how” of the alleged fraudulent

representations as required by Rule 9(b)). Plaintiff’s allegations of wire and mail fraud

lack the requisite detail to satisfy Rule 9(b), and are therefore futile.

       In McMaster v. State of Minn., for example, the plaintiffs’ complaint alleged that

defendants violated RICO because “through a pattern of deception and the use of the

mails, the wires, and through interstate commerce, [they] have developed an enterprise

for the purpose of selling goods in interstate commerce produced by persons who are paid

unlawful wages.” 819 F. Supp. 1429, 1442 (D. Minn. 1993), aff’d, 30 F.3d 976 (8th Cir.

1994). Dismissing plaintiffs’ claims regarding mail and wire fraud, the court found that

their allegations were “simply too vague to meet the particularity requirements of

Rule 9(b).” Id at 1443. The Court reasoned that plaintiffs’ bald assertion that the


                                               26
defendants used the mails and wires to further their allegedly fraudulent scheme, without

details regarding the alleged violation, failed to comply with the specificity requirements

of Rule 9(b). Id.

       Much like the plaintiffs in McMaster attempted to allege mail and wire fraud

allegations as predicate acts for RICO claims, Plaintiff here is attempting to use mail and

wire fraud allegations to support its claim for punitive damages. As in McMaster,

Plaintiff’s mail and wire fraud allegations are vague and conclusory. Neither case alleges

any detail or specificity concerning the purported illicit scheme. Plaintiff alleges only

that CHR supposedly “engaged in a pattern conduct (sic) by transmission of false

liquidations which would qualify as wire and mail fraud by means of instrumentalities of

interstate commerce.” (ECF 52 ¶ 225; see also Nitro Distrib., Inc. v. Alticor, Inc.,

565 F.3d 417, 428-29 (8th Cir. 2009) (affirming dismissal of RICO claim for lack of

particularity where plaintiff generally alleged that defendant’s racketeering “involved the

use of the interstate telephone and the U.S. mails on a number of occasions.”).) As in

McMaster, Plaintiff’s mail and wire fraud allegations fail under Rule 9(b), and Plaintiff’s

proposed amendment to add such claims is futile.

       Apart from Plaintiff’s failure to satisfy Rule 9, even under the lenient Rule 15

standard, Plaintiff’s request to add punitive damages allegations must fail. The only

claim for which Plaintiff could possibly recover punitive damages, breach of fiduciary

duty, is on shaky ground at best, because it is founded upon a fundamental misapplication

of Minnesota law of agency. Based on Plaintiff’s own allegations, Plaintiff exerted no

control over CHR’s operations sufficient to make CHR Plaintiff’s agent or fiduciary.


                                            27
Thus, Plaintiff’s attempt to base their punitive damages allegations on such a specious

purported relationship is futile. Perhaps recognizing the weakness of its fiduciary duty

claim, Plaintiff attempts to bolster its allegations for punitive damages by trying to sneak

allegations of criminal mail and wire fraud through the backdoor. These attempts must

also fail.   Plaintiff’s conclusory allegations of criminal fraud fall well short of the

heightened pleading requirements of Rule 9(b), and would not survive dismissal. As a

result, Plaintiff’s attempt to amend its Complaint to add punitive damages allegations is

futile and must be dismissed.

                                      CONCLUSION

       At its core, this is a run-of-the-mill breach of contract action between two

sophisticated, private parties with equal bargaining power, whose relationship, rights and

duties were defined as a result of arm’s-length negotiations. Plaintiff’s Motion for leave

to file its First Amended Class Action Complaint fails to adequately explain why the

Court should not apply the Minnesota gatekeeping statute. Indeed, Plaintiff’s proposed

allegations concerning punitive damages are the exact reason why the statute exists.

Plaintiff has failed to provide any evidence that CHR has engaged in criminal conduct,

yet it casually alleges that CHR defrauded it through the mail and over wire. Plaintiff

also fails to satisfy Rule 15 with its frivolous and futile allegations. Allowing Plaintiff to

proceed with such allegations is a bell that cannot be un-rung and will no doubt

fundamentally change the nature of this class action lawsuit.




                                             28
      Thus, for the reasons stated herein, this Court must deny Plaintiff’s Motion and

bar it from filing its First Amended Class Complaint to add punitive damages.



Dated: September 8, 2020                Respectfully Submitted,

                                        FAFINSKI MARK & JOHNSON, P.A.


                                        s/ Patrick J. Rooney
                                        Patrick J. Rooney (#0198274)
                                        Bradley R. Hutter (#0396531)
                                        Adina R. Florea (#0395026)
                                        Flagship Corporate Center
                                        775 Prairie Center Drive, Suite 400
                                        Eden Prairie, MN 55344
                                        (952) 995-9500
                                        patrick.rooney@fmjlaw.com
                                        bradley.hutter@fmjlaw.com
                                        adina.florea@fmjlaw.com

                                        Peter Wozniak (admitted pro hac vice)
                                        Mark Wallin (#0401450)
                                        Barnes & Thornburg LLP
                                        One North Wacker Drive, Suite 4400
                                        Chicago, IL 60606-2833
                                        Peter.Wozniak@btlaw.com
                                        MWallin@btlaw.com

                                        Attorneys for Defendants C.H. Robinson
                                        Worldwide, Inc., C.H. Robinson Company, Inc.,
                                        and C.H. Robinson Company




                                           29
